Case 1:18-CV-027O7-RC Document 2 Filed 11/20/18 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the
District of Columbia

 

Mona| Pate|

PIaintijf/Petitioner
v.

Folo; loF lnc. e+ a L
Defendant/Respondent

 

Case: 1:18-cv-02707

Assigned To : Unassigned

Assign. Date : 11/20/2018

Description: Employ. Discrim. (H-DECK)

 

\./V\./V\_/

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that l am entitled to the relief requested

In support of this application, I answer the following questions under penalty of perjury:

l If incarcerated I am being held at:
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. lam also submitting a similar statement from any other institution where l was
incarcerated during the last six months.

 

2. lf not incarcerated If l am employed, my employer’s name and address are:

My gross pay or wages are: $ 0.00 , and my take-home pay Or wages are: $ 0.0Q per

(spe€ify pay period) `__WYK_\L`i

3. Other Income. ln the past 12 months, I have received income from the following sources (check all tha¢apply):

(a) Business, profession, or other self-employment Cl Yes g No
(b) Rent payments, interest, or dividends Cl Yes § No
(c) Pension, annuity, or life insurance payments Cl Yes UNo
(d) Disability, or worker’s compensation payments lj Yes !f No
(e) Gifts, or inheritances Cl Yes UNo
(f) Any other sources \!f Yes Cl No

If you answered “Yes” to any question above, describe below or on separate pages each source of money and

state the amount that you received and what you expect to receive in the future
Loan from Parents- $1800, none expected ln future.

REcEIvED

NOV 2 0 2013

C|ark US Dlstrlct&
. . . Bankrp
Courts for the District of Col:mtgla

Case 1:18-cV-O27O7-RC Document 2 Filed 11/20/18 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in Distn`ct Court Without Prepaymg Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ 300.01 .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value)§
stock - peop|e's united bank with apx. value of $500

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide

the amount of the monthly expense )i

rent - $2077/mth

rental insurance - ~$190/ yr

cell phone - $234/mth

credit cards minimum payments - $273/mth

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

8. Any deth OI` financial ObligatiOIlS (describe the amounts owed and to whom they are payable )2

student loan balance (in forbearance) - ~$38,000
credit card balances - ~$22,000

    
 

Declaration.' I declare under penalty of perjury that the above information is tru and understand that a false
statement may result in a dismissal of my claims.

(/Applicant ’s signature

 

Date: 11/20/2018 *

Mona| Patel
Printed name

